Citation Nr: 1308358	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for Guillain-Barre Syndrome (GBS), claimed as due to chemical exposure, to include herbicides, or as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathies (CIDP), claimed as due to chemical exposure, to include herbicides, or as secondary to service-connected diabetes mellitus, type 2.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of this hearing is of record.  In March 2011, the Board, in pertinent part, remanded the claims for further development of the evidence. 

Since the Veterans Law Judge who conducted the December 2010 hearing retired, the Veteran was offered the opportunity for another hearing.  The Veteran indicated a desire to attend another hearing and in July 2012, the Board remanded the case to schedule such a hearing.  In September 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of this hearing is of record.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for GBS and CIDP, both claimed as due to exposure to chemicals, including herbicides, or as secondary to service-connected diabetes mellitus.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Treatment Records

At the September 2012 hearing, the Veteran testified that he receives ongoing treatment for his claimed conditions at the Portland VA Medical Center (VAMC) and that he was recently seen in June or July 2012.  Board Hearing Tr. at 7.  The most recent VA treatment records from the Portland VAMC are from June 2009.  On remand, all updated pertinent VA treatment records from this facility should be obtained.

II.  Medical Opinion

VA treatment records reflect that around June 2005 the Veteran was diagnosed with GBS and subsequently was diagnosed with CIDP.  

As noted, the Veteran has alleged that GBS and CIDP are related to his exposure to chemicals in service.  The evidence of record shows the Veteran was exposed to herbicides during his service at Little Rock Air Force Base.  If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of ten percent or more, the Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e) (2012).  The enumerated diseases do not include GBS or CIDP.  However, the United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
The Veteran has also alleged that working with a crash rescue unit as a fire protection specialist exposed him to chemicals other than Agent Orange during his service.  The Veteran's DD Form 214 supports that he was a fire protection specialist in the Air Force.  He has alleged that his duties exposed him to jet and aviation fuels and other unknown chemicals on a weekly basis.  He has also indicated that crash rescue units carried chlorobromomethane and sometimes used carbon tetrachloride.  He has reported that his duties included working in unventilated areas to remove paint from equipment, which exposed him to methyl ethyl ketone, a chemical that was widely used in aircraft paint removers around the time of his service.  The Veteran is competent to report about the circumstances of his service.  38 C.F.R. § 3.159(a)(2) (2012).  The Board also finds, for purposes of this remand, that his statements are credible.  

Alternatively, the Veteran has argued that GBS and CIDP are secondary to his service-connected diabetes.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The record contains medical evidence on the questions of whether GBS and/or CIDP are related to chemical exposures during service or are due to the Veteran's service-connected diabetes mellitus.  However, as will be explained below, the evidence of record is insufficient for the Board to rely on in resolving these complex medical questions.

On July 2008 VA examination, the neurologist examiner concluded that the Veteran's most likely diagnosis was CIDP.  The examiner noted that CIDP is generally believed to have an auto-immune mechanism in most cases, and is present in increased frequency in association with certain neoplasms, such as lymphoma.  The examiner reviewed the medical literature and concluded that there was "no clear evidence" linking the specific chemicals the Veteran was claiming exposure to during his military service and the development of CIDP.  The examiner noted that various sources generally stated that exposure to 'toxins' may trigger an auto-immune response that leads to CIDP, but the sources did not name the toxins.  The examiner was unable to find any scientifically reputable information linking Agent Orange exposure to CIDP.  The examiner also was unable to find any studies on pubmed.org showing an etiological relationship between various chemicals (including dioxin, chlorobromomethane, and carbon tetrachloride) and CIDP.  The examiner noted that although several websites claimed there was a link between CIDP and Agent Orange, the sites lacked actual scientific data.  The examiner further concluded that the greater than forty year interval between the Veteran's service and the onset of his CIDP argued strongly that any etiological connection between chemical exposure in service and CIDP was less than likely.  

In April 2011, the same VA neurologist that conducted the July 2008 examination provided essentially the same opinion that he provided in July 2008 regarding the relationship between the Veteran's chemical exposure and CIDP.  Regarding a relationship between CIDP and service-connected diabetes, the examiner additionally opined that while CIDP is associated with diabetes, there is no evidence that diabetes is a cause of CIDP.  The examiner indicated that diabetes usually causes an axonal polyneuropathy, rather than the demyelinating polyneuropathy of CIDP.   

The July 2008 and April 2011 VA examiner's opinions are insufficient for the Board to rely on for two reasons.  First, the examiner concluded in both opinions that there was "no clear evidence" linking the development of CIDP to exposure to the alleged chemicals.  "No clear evidence" is a higher standard of proof than what is used in VA benefit claims decisions.  VA's standard requires a medical practitioner to determine whether the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  Since the VA examiner used a higher standard in both opinions, the Board cannot rely on either of them.

Second, in the April 2011 opinion, the examiner only indicated that diabetes did not cause CIDP, he did not provide an opinion as to whether diabetes aggravated CIDP.  Such an opinion is crucial to determining whether secondary service connection is warranted.

On May 2009 VA examination, the examiner stated that the Veteran's neuropathy was immune-mediated in nature and was not a diabetic neuropathy.  The examiner did not provide any rationale for his opinion and did not clearly comment on whether the Veteran's disability was caused or aggravated by service-connected diabetes.  Therefore, this opinion is also insufficient.

In a June 2012 opinion, private doctor J.J. opined that the cause of CIDP in the Veteran was uncertain, but that "one cannot state with certainty that Agent Purple, or other toxins to which he was exposed during his time in the military, were not responsible for or a cause of his" CIDP.  Dr. J.J. further opined that "similarly one cannot state with certainty that these are a cause; it is just an unknown at this time."  The Board cannot rely on this opinion as it is phrased in speculative terms.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Veteran has also submitted medical literature regarding the relationships between diabetes and CIDP and chemical exposure and CIDP.  Specifically, he submitted abstracts from medical articles that appear to indicate that CIDP may occur in association with diabetes mellitus.  Other general medical documentation submitted indicates that toxic exposure can lead to GBS and CIDP.  Although this textual evidence raises questions about possible relationships between diabetes and CIDP and chemical exposure and CIDP, it is too general and inconclusive on its own to establish such causality in the Veteran's case.  See Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611.

Since the Board is precluded from making an independent medical determination and the record does not contain adequate medical responses to the complex medical questions at issue, a further medical opinion is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the Portland VAMC from June 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request a records review and medical opinion from an appropriate specialist other than the neurologist who completed the July 2008 and April 2011 examinations.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

For purposes of this request, the reviewing clinician should accept as true the Veteran's statements regarding his chemical exposures during service.

The reviewing clinician should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's GBS and/or CIDP is related to his exposure to Agent Orange or to his exposure to any other chemical during service? 

B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's GBS and/or CIDP is causally related to service-connected diabetes?

C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's GBS and/or CIDP is aggravated beyond the normal course of the condition by service-connected diabetes?   

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



